Campbell, C. J.
I concur in setting aside these proceed-
ings] but I think, also, that there are further difficulties in the way than my Brother Sherwood has recognized.
So far as damages are concerned, the Constitution requires that property shall not be taken without complete indemnity. This can only be given by putting the person or company whose land is given in such a position that he or they will be no worse off pecuniarily than if the land had not been taken ] and I do not think it can make any difference whether the loss to be compensated consists in one sort of burden or ' another. A pecuniary burden is no less and no greater because it is imposed by the public, or in any other way. It is the diminution of value, however it may be caused, which must be made good.
I cannot see that there is anything illegal or improper in the agreement of the city to take no steps to open First street across the company’s depot grounds. If this had been an agreement between two private persons, no one could doubt its validity. Any one in this State may plat his lands, and put streets on them, wherever he pleases, and, if the public accept the plat, they become public ways. But if a landowner should, for any reason satisfactory to himself, agree not to put streets here or there, such a contract would not be contrary to public policy. There is, of course, a difference between public and private dedications, but it is not one of so much importance as it is sometimes assumed.
I do not think that there is any particular sacredness in streets and ways which makes dealings with them the highest act of sovereignty, or any exercise of sovereignty at all out of the common order of things. It needs no argument 10 *57show that no government can abdicate any one of its public powers. One is no more important than another. But it is no abdication of sovereignty to make a particular contract which restrains the government from exercising powers that it otherwise might have exercised. The State of Michigan cannot relinquish its sovereignty over the whole State, or any considerable part of it. But the present Legislature has ceded jurisdiction over a tract in the city of Detroit to the United States government for the purpose of enabling it to do on its own premises what it could just as well do on leased premises, and where it is a matter of pure convenience, and not of necessity. The taxing power is infinitely more important than that of opening streets, or any kind of ways, which may be opened by private persons j ust as well as by the public. But there are in every state exemptions from taxation which every one considers proper and necessary, and there are probably in every state more or less cases where, for considerations satisfactory to the government, such exemptions have been fixed by contract, and such contracts cannot be repudiated.
In this State the opening of streets can hardly be considered sovereign or even legislative business. If it were a matter of such solemnity as is claimed, the designation of a highway would seem to be a very important act of State. But in Michigan the Legislature itself cannot open a highway over private property, or make its declaration of necessity effective. Any jury summoned to act in the matter may overthrow the legislative opinion of necessity. A highway commissioner is the only authority in this State which can determine such matters without the aid of any one else. In street-opening cases, the city is a mere petitioner to a - court, and the jury may or may not grant its petition. In this respect it occupies no higher or other position than a private railroad corporation that makes a similar petition on exactly the same grounds, namely, that the public exigencies require *58the road to be laid out across private property. Either of them may lay out streets or railways across any land which they can procure leave to cross, if they choose to do so. I can see no legal or other reason why, with full power to-determine where the streets shall be laid out, or shall not be laid out, any corporation may not agree to do what it has full power to do without agreement. It must be remembered that any agreement which will tie the hands of a municipality because of a supposed abdication of sovereignty must apply just as well to the Legislature. Our laws are full of statutes forbidding the opening of roads through lands set out for particular purposes by private action. Cemeteries, orchards, mill-dams, and other tenements cannot be destroyed by this supposed public necessity, under our present laws, where no one doubts cities and highway commissioners have all the authority that public good requires. The Legislature itself is forbidden by the Constitution to interfere with certain private plats. In some, at least, of our cities, the parks and public grounds are exempted from the power of the city to-open rotds through them. These prohibitions have been recognized as valid. Board of Education v. City of Detroit, 30 Mich. 505. On the other hand, it is competent both for the Legislature and for cities, after the public necessity has been declared in the legal way, to vacate streets, no matter how they have been opened, whenever they see fit.
It can never be a matter of necessity to have a city or other street opened one or two hundred feet from a given point. Private property may, no doubt, -be enhanced in value by having streets directly continuous. But a deviation which may be had at the pleasure of the council cannot be so-vitally dangerous that they cannot agree to make it when they can make it without agreement, if they choose to do so. The building in which we sit interrupts the course of two important streets in Lansing, but no one supposes it necessary that Lansing should be able to destroy the State Capitol *59by opening them. A city may have opportunities, and it may be greatly for its interest, to procure a public park, which no one would give unless on the assurance that it would be preserved. It has never been supposed that a city violated its public duty by agreeing to preserve such a park, although it may prevent a dozen streets from being continued.
It has been held repeatedly by the United States Supreme Court that a legislature may preclude itself, and all its people, from constructing bridges and similar easements within a certain space, in consideration of some desirable public convenience which would compensate for the exclusion. These exclusive privileges have not always been wisely granted, but they have nevertheless been sustained, on the ground that it is proper for public as well as private purposes to buy one advantage by the surrender of another.
It seems to me there is no reason why an agreement not to run First street through this property should not be enforced.